DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The disclosure discusses GB Patent 1051081 and RU 2113565, however neither reference has been cited on an IDS nor copy provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3, and the shell is made of the cotton or wool added with a synthetic thread, at that the material diameter is not more than 8 cm, and the film and filler composition ratio are defined by the material functionality.”  The limitations “the woven and knitted textiles,” “the tubular seamless knitted shell”, “the cotton or wool,” and “the film and filler composition ratio” in lines 1, 2, 3-4, and 5, respectively, lack antecedent basis. It is unclear what features these are referencing.  It is also unclear what features or structure are part of the claimed material versus associated with the intended use of the material in the production of woven and knitted textile. It is unclear what “it” is in referenced to and whether that refers to the claimed material or a product the claimed material is used within.  The claim references “differing” but it is unclear what is being compared.  Does the claimed material comprises the tubular seamless knitted shell or is the material intended to be used with a tubular seamless knitted shell?  It is unclear if the material is the tubular seamless knitted shell, or the tubular knit is part of the intended use of the material, such as an exemplary form of the knitted textile.  It is unclear what is “made of synthetic microfiber.”  Is the claimed material made of synthetic microfiber? Is the tubular knitted shell?  Is the reinforcing filler?  Is this limitation a claimed feature of the material or is this limitation associated with the intended use.  It is also unclear if the claimed density of 0.010-0.030 g/cm3 limits just the natural microfiber, the mixture of synthetic and natural microfibers, either synthetic microfiber or the mixture, the overall claimed material itself, or the intended-to-be-made woven and knitted textile. It is also unclear what is meant by “at that the material diameter is not more than 8 cm.”  Does this reference the claimed material for production of the woven and knitted textile? The reinforcing filler? The microfiber?  The synthetic thread used to make the shell?  The cotton used to make the shell?  The wool added with a synthetic thread together has the claimed diameter? It is also unclear what film is being reference in the film and filler composition ratio and how it is related to 
As the material is for the production of woven and knitted textile, Examiner will interpret that claim as encompassing a synthetic microfiber or a mixture of synthetic and natural microfiber having an overall density as claimed and diameter not more than 8 cm and intended to be used in a tubular seamless knitted shell in be filled with a reinforcing filler capable of being used in the product of woven and knitted textiles.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heat Transfer of Fibrous Insulation Battings to Lee.
Regarding claim 1, Lee teaches a batting material formed of microfibers of polyester and polyolefin (synthetic microfibers) having a bulk density of 0.76-0.82 lb/ft3 and a diameter less than 10 microns (diameter that is not more than 8 cm) (Lee, p. 2).  The limitation, as best understood by Examiner, “for production of the woven and knitted textiles differing in that it is composed of the tubular seamless knitted shell filled with a reinforcing filler,” “the shell is made of the cotton or wool added with a synthetic thread,” and “the film and filler composition ratio are defined by the material functionality” are deemed to be a statement with regard to the intended use and is not further limiting structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The batting of Lee can be used in combination with a seamless tubular knitted shell because the batting can be cut down and inserted into the tubular shell made of cotton or wool and synthetic thread with the filler amount adjusted as needed based on the desire functionality.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 6,493,910 to Dischler teaches a shoelace with a sheath and core of powder.  USPN 6,272,966 to Montle teaches an upholstery welt cord having a cellulose over cover and core of polymeric material.  USPN 4,052,238 to Botvin teaches a material having an outer tubular envelope loosely knitted and loosely fabricated pliant stuffer material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER A GILLETT/Examiner, Art Unit 1789